Name: 98/284/EC: Commission Decision of 8 April 1998 amending Decision 87/293/EEC authorising methods for grading pig carcases in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  animal product;  agri-foodstuffs;  Europe;  means of agricultural production
 Date Published: 1998-04-30

 Avis juridique important|31998D028498/284/EC: Commission Decision of 8 April 1998 amending Decision 87/293/EEC authorising methods for grading pig carcases in Ireland (Only the English text is authentic) Official Journal L 128 , 30/04/1998 P. 0069 - 0069COMMISSION DECISION of 8 April 1998 amending Decision 87/293/EEC authorising methods for grading pig carcases in Ireland (Only the English text is authentic) (98/284/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5(2) thereof,Whereas the Commission, by Decision 87/293/EEC (3), as last amended by Decision 94/362/EC (4), has authorised methods for grading pig carcases in Ireland;Whereas the Government of Ireland has requested the Commission to authorise the application of new formulas for the calculation of the lean meat content of carcases in the framework of the grading methods provided for in Decision 87/293/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Decision 87/293/EEC is hereby amended as follows:1. The formula under point 3 of Part 1 of Annex I is replaced by the following:'^y = 60,91 - 0,839 x1+ 0,150 x2`.2. The formula under point 3 of Part 2 of Annex I is replaced by the following:'^y = 60,30 - 0,847 x1+ 0,147 x2`.Article 2 This Decision is addressed to Ireland.Done at Brussels, 8 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 301, 20. 11. 1984, p. 1.(2) OJ L 320, 22. 12. 1993, p. 5.(3) OJ L 146, 6. 6. 1987, p. 66.(4) OJ L 159, 28. 6. 1994, p. 61.